  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIAM THOMAS CRANE,           )
                                )
     Petitioner,                )
                                )        CIVIL ACTION NO.
     v.                         )          2:16cv399-MHT
                                )               (WO)
UNITED STATES OF AMERICA,       )
                                )
     Respondent.                )



                             OPINION

    Petitioner, a federal inmate, filed this lawsuit

seeking habeas relief, and the court construed it as a

petition under 28 U.S.C. § 2255.             This lawsuit is now

before the court on the recommendation of the United

States Magistrate Judge that the petition be denied.

Also before the court are petitioner’s objections to

the recommendation.     After an independent and de novo

review    of   the   record,    the     court    concludes      that

petitioner’s    objections     should   be    overruled   and   the

magistrate judge’s recommendation adopted.
An appropriate judgment will be entered.

DONE, this the 29th day of November, 2018.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
